     
                                        
                         Case 3:21-cv-00683-IM     Document 3   Filed 05/04/21   Page 1 of 4




             JOSHUA M. SASAKI (OSB No. 964182)
             josh.sasaki@millernash.com
             MAX L. FORER (OSB No. 161162)
             max.forer@millernash.com
             ERIC R. MILLS (OSB No. 194224
             eric.mills@millernash.com
             MILLER NASH GRAHAM & DUNN LLP
             3400 U.S. Bancorp Tower
             111 SW Fifth Avenue
             Portland, OR 97204
             Telephone: 503.224.5858
             Facsimile: 503.224.0155

             LEONARD B. SIMON (CA Lic. No. 58310)
             (pro hac vice forthcoming)
             lens@rgrdlaw.com
             LAW OFFICES OF LEONARD B. SIMON
             655 West Broadway, Suite 1900
             San Diego, CA 92101
             Telephone: 619.818.0644
             Facsimile: 619.231.7423

             DENNIS STEWART (CA Lic. No. 99152)
             (pro hac vice forthcoming)
             dstewart@gustafsongluek.com
             GUSTAFSON GLUEK PLLC
             600 B. Street, 17th Floor
             San Diego, CA 92101
             Telephone: 619.595.3299
             Facsimile: 612.339.6622

             MICHELLE J. LOOBY (MN Lic. No. 0388166)
             (pro hac vice forthcoming)
             mlooby@gustafsongluek.com
             MICKEY L. STEVENS (MN Lic. No. 0398549)
             (pro hac vice forthcoming)
             mstevens@gustafsongluek.com
             GUSTAFSON GLUEK PLLC
             Canadian Pacific Plaza
             120 South Sixth Street, Suite 2600
             Minneapolis, MN 55402
             Telephone: 612.333.8844
             Facsimile: 612.339.6622

               Attorneys for Plaintiff
     
                            Case 3:21-cv-00683-IM     Document 3       Filed 05/04/21     Page 2 of 4




                                                UNITED STATES DISTRICT COURT

                                                    DISTRICT OF OREGON

                                                     PORTLAND DIVISION

           O.M., by and through her parent and                 No. 3:21-cv-00683
           guardian, K.C. MOULTRIE,

                                   Plaintiff,
                                                                DECLARATION OF BECKY SAUERBRUNN
                       v.                                       IN SUPPORT OF PLAINTIFF'S MOTION
                                                                FOR TEMPORARY RESTRAINING ORDER
           NATIONAL WOMEN’S SOCCER                              AND PRELIMINARY INJUNCTION
           LEAGUE, LLC,


                                   Defendant.


                                        DECLARATION OF BECKY SAUERBRUNN

                       Pursuant to 28 U.S.C. §1746, I, BECKY SAUERBRUNN, do hereby declare under penalty

             of perjury, as follows:

                       1.      I am over the age of 18 years old and make this Declaration from my personal

             knowledge as stated herein.

                       2.      I am a professional soccer player. I play for the Portland Thorns of the NWSL. I

             am also the captain of the U.S. Women’s National Team.

                       3.      I am 35 years old and have substantial experience in the soccer world.

                       4.      I know O.M., since she practices with our Portland Thorns professional team. I

             have seen her play in scrimmages and have played with her many times.

                       5.      When I heard about the controversy over whether she could join the League, and

             before I spoke with her lawyers about this, I posted the following on Twitter:



            Page 2 -        Declaration of Becky Sauerbrunn in Support of Plaintiff’s Motion for Temporary
                            Restraining Order and Preliminary Injunction
     
                            Case 3:21-cv-00683-IM     Document 3          Filed 05/04/21     Page 3 of 4




                       Just to be clear, [O.M.] is a pro in all but matchdays. She should be able to play in
                       the NWSL and we should be nurturing young talent—allowing them to develop by
                       playing against the best. Let her play.

                       6.       I firmly believe that O.M. could play in the League if the League permitted it. She

             is exceptionally advanced and mature for a 15-year-old, and one of America’s best young

             prospects.

                       7.       As I said on Twitter, “we should be nurturing young talent—allowing them to

             develop by playing against the best.” The League is doing the opposite by keeping her out of

             games that count.        Keeping her out of League play can slow her development, delay her

             improvement, and more generally impede her career.                  Playing against top professional

             competition, when the opponents play their hardest and when your failures have consequences, is

             how you learn to be at your best. Practice and scrimmages are very helpful, but nothing is a full

             substitute for real competition.

                       8.       From speaking with O.M., I know she wants to play on the National team at some

             point and compete in events like the Olympics. Her progress toward those goals will be delayed

             if she can’t play. I’m sure she would like to be a starter for her professional team and ultimately

             an All-Star in the NWSL, but her progress toward those goals will also be delayed if she can’t

             play.

                       9.       A soccer player’s career is finite. If she spends two-and-a-half years (or some lesser

             period) barred from the League, there is no way to recover that lost time and the valuable

             experience she could be gaining by competing against the best week-in and week-out.

                       10.      I can think of no good reason why 15, 16 and 17-year-olds should be categorically

             barred from the NWSL. If they can’t play at the professional level for lack of talent, they won’t

             be signed to a contract. If they can play, bring them on. Competition for places in the League


            Page 3 -         Declaration of Becky Sauerbrunn in Support of Plaintiff’s Motion for Temporary
                             Restraining Order and Preliminary Injunction
     
                                         
                          Case 3:21-cv-00683-IM     Document 3          Filed 05/04/21     Page 4 of 4




             should be wide open, because the best players create the most excitement, bring in the most fans,

             and generate the best financial results. If the League strives to be best in class, allowing O.M. and

             other talented young women to play helps the League reach that goal.

                       11.      I was not aware that there was an 18-year-old minimum age requirement until this

             controversy arose regarding O.M.. I do not believe I was aware of an 18-year-old age requirement

             two years ago, when O.M. decided to forego a scholarship at UNC.

                       12.      I also find this age restriction to be sexist considering the MLS does not have the

             same rule, and both the leagues are the top divisions for their respective genders. USSF, MLS and

             NWSL work closely together and are viewed as the coordinated face of U.S. Soccer, and women

             should not be denied opportunities that men have in this national structure.

                       13.      The rule also handicaps U.S. Women’s soccer internationally, since other countries

             allow women under the age of 18 to play, which enhances their skills and experience. Those

             nations will have an advantage over the U.S. in international play if our young stars develop more

             slowly. The U.S. National Team is the pride of the U.S. soccer world, and it should not be

             handicapped by this discriminatory rule.

                       I declare under penalty of perjury under the laws of the United States that the foregoing is

             true and correct to the best of my knowledge and belief. Executed on May _____,
                                                                                      5      2021.


                                                                           BECKY SAUERBRUNN




            Page 4 -         Declaration of Becky Sauerbrunn in Support of Plaintiff’s Motion for Temporary
                             Restraining Order and Preliminary Injunction
